[Cite as McCoppin v. Camargo Sports & Apparel, 2018-Ohio-639.]



                                   IN THE COURT OF APPEALS

                          TWELFTH APPELLATE DISTRICT OF OHIO

                                          BUTLER COUNTY




MICHAEL R. MCCOPPIN, et al.,                         :

        Appellants,                                  :           CASE NO. CA2016-11-226

                                                     :                OPINION
    - vs -                                                             2/20/2018
                                                     :

CAMARGO SPORTS AND APPAREL,                          :
et al.,
                                                     :
        Appellees.
                                                     :



         CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                           Case No. CV2011-02-0591



Mark W. Raines, 246 High Street, Hamilton, Ohio 45011, for appellants

James J. Allen and Camargo Sports and Apparel, Inc., 1354 Allen Street, Lancaster, Ohio
43130, appellees, pro se



        RINGLAND, J.

        {¶ 1} Plaintiffs-appellants, Michael McCoppin, et al., appeal the decision of the Butler

County Court of Common Pleas, awarding McCoppin $3,100 in damages for breach of an

employment contract. For the reasons detailed below, we affirm.

        {¶ 2} Kenneth Cox and Jeffrey Lutes ("Shareholders"), along with McCoppin, are the

former shareholders of W.E. Michaels Sports Group Inc. ("W.E. Michaels"), a defunct Ohio
                                                                       Butler CA2016-11-226

corporation formerly headquartered in Middletown.         Camargo Sports & Apparel, Inc.

("Camargo") is a defunct Ohio corporation formerly headquartered in Cincinnati. Both

corporations sold sporting goods and apparel, mostly to high school athletic teams. James

Allen was the president of Camargo during all relevant times.

       {¶ 3} On May 31, 2006, the parties executed an asset purchase agreement whereby

Camargo would purchase W.E. Michaels for $202,274. As part of this agreement, Camargo

also agreed to assume W.E. Michael's contract and lease obligations, most notably, several

pieces of equipment used for embroidery and logo prints.

       {¶ 4} The purchase agreement further required Camargo and McCoppin to execute

an employment contract, which they did shortly after the closing. Under the terms of the

employment contract, McCoppin was to remain an employee of Camargo in exchange for

$600 in weekly wages plus unspecified commissions.

       {¶ 5} Camargo was to continue operation at W.E. Michaels' North Clinton Street

location in Middletown. Though Camargo took possession of the premises after purchasing

W.E. Michaels, the parties never executed a lease agreement.

       {¶ 6} Camargo faltered soon after purchasing W.E. Michaels. The relationship

between Allen and McCoppin also quickly soured. At the time McCoppin terminated his

employment, Camargo owed him five weeks of wages, as well as commissions for his entire

tenure. In October 2006, Camargo vacated the North Clinton Street address due to a water

and pest intrusion and relocated to another location in Middletown. Following the closure,

McCoppin opened an athletic facility in the North Clinton Street property that featured batting

cages and weightlifting equipment.

       {¶ 7} Camargo ceased operations in 2008. In February 2011, McCoppin and the

Shareholders filed this action against Camargo, Allen, and Kathleen Barton, Allen's wife. The

complaint alleged that Camargo and Allen failed to assume the equipment leases and

                                              -2-
                                                                                   Butler CA2016-11-226

wrongfully removed equipment from the business premises in violation of the terms of the

equipment leases. McCoppin and the Shareholders further alleged that Camargo and Allen

unlawfully used W.E. Michaels' vendor accounts to their detriment, and that McCoppin is

owed back wages and commissions.1

        {¶ 8} Though Camargo had not yet filed an answer, the record reflects that Allen and

his wife attended a pretrial conference, appearing pro se. A pretrial order dated August 22,

2011 states that plaintiffs and plaintiffs' counsel did not appear. The notation further

indicated that the court would "send a 10 day notice of dismissal" to plaintiffs and their

counsel for failure to prosecute their claim.

        {¶ 9} On December 17, 2012, McCoppin and the Shareholders moved for summary

judgment. The motion included McCoppin's affidavit, which averred damages and breach of

contract allegations. On January 11, 2013, the trial court granted the motion for summary

judgment. The trial court awarded McCoppin and the Shareholders $231,711.76, plus costs

and interest. In addition, the trial court also awarded McCoppin individually $11,298 plus

costs and interest. Over a year later, the trial court entered an amended judgment entry.

The amended judgment entry maintained the prior judgments against the parties and the

respective damages.

        {¶ 10} On April 22, 2015, the Allens, now with counsel, moved for relief from

judgment pursuant to Civ.R. 60(B). In affidavits, the Allens claimed they had no notice of the

motion for summary judgment or of the judgment entry against them. McCoppin and the

Shareholders filed a written motion in opposition. However, at the hearing on the motion,

McCoppin and the Shareholders withdrew their opposition to the Civ.R. 60(B). On June 3,

2015, the trial court granted the Civ.R. 60(B) motion for relief from judgment. Following this



1. Though the complaint references a contract and damages, it is unclear if McCoppin and the Shareholders
were pursuing this action as a tort or as a breach of contract. Aside from McCoppin's wage claim, the complaint
references the "unlawful" use of credit accounts, along with language alleging a breach of contract.
                                                     -3-
                                                                        Butler CA2016-11-226

decision, an answer was filed and Katherine was dismissed from the case through summary

judgment. The matter proceeded to a bench trial on January 25, 2016.

       {¶ 11} McCoppin and Allen both testified at trial. In addition to the claims listed in the

complaint, McCoppin testified that Camargo and Allen engaged in other wrongful conduct.

McCoppin complained about damages allegedly caused by Camargo and Allens' treatment of

the leased equipment. McCoppin complained that some payments had been deducted from

his W.E. Michael's account and that he had to use a personal credit card to bring one of the

pieces of equipment current under its lease.

       {¶ 12} Allen disputed nearly all of McCoppin's testimony.                 Though Allen

acknowledged that Camargo did not immediately assume some of the equipment leases, he

testified that Camargo reimbursed McCoppin while waiting for the lease assumptions to be

approved. Allen did not dispute that McCoppin was owed wages, but did not recall any

agreement as to commission rate.

       {¶ 13} Following the hearing, the trial court found in favor of McCoppin for the breach

of the employment contract. As a result, the trial court awarded McCoppin $3,000 for five

weeks of wage damages and $100 nominal damages for the commissions. The trial court

found in favor of Allen on the remaining claims. McCoppin and the Shareholders now appeal

the trial court's decision, raising three assignments of error for review.

       {¶ 14} Assignment of Error No. 1:

       {¶ 15} THE TRIAL COURT ERRED TO THE PREJUDICE OF PLAINTIFF-

APPELLANT WHEN IT GRANTED APPELLEES' RULE 60 MOTION FOR RELIEF FROM

JUDGMENT AS APPELLEES' FAILED TO ESTABLISH ANY GROUND FOR RELIEF

UNDER RULE 60(B) (1) THROUGH (5) [sic] AND FAILED TO FILE THEIR MOTION FOR

RELIEF WITHIN A REASONABLE TIME.

       {¶ 16} In their first assignment of error, McCoppin and the Shareholders argue that

                                              -4-
                                                                         Butler CA2016-11-226

the trial court erred by granting Camargo's Civ.R. 60(B) motion for relief from judgment. We

find this argument to be without merit.

       {¶ 17} Though they initially opposed the motion, McCoppin and the Shareholders

withdrew their opposition at the final hearing and conceded that a schedule should be set for

discovery and for trial. During the hearing, McCoppin and the Shareholders' counsel

conceded:

              Well, Your Honor, there's not much to disagree about here. As
              far as meritorious defenses and as they relate to 60(b) [sic],
              since we're withdrawing opposition to that, I - - I think it's a moot
              point. Those are best produced at trial, whatever defenses
              Defendants may make claim and the Court make its decision.

              So we would respectfully submit that the matter be put on the
              schedule here for discovery and ultimately for trial. And we're
              not opposed to anything other than that.

The "invited error" doctrine does not permit a party to take advantage of an error which he

himself invited or induced the trial court to make. Poneris v. A&L Painting, LLC, 12th Dist.

Butler Nos. CA2008-05-133 and CA2008-06-139, 2009-Ohio-4128, ¶ 41. Here, McCoppin

and the Shareholders failed to argue in opposition below and, indeed, requested that the

matter proceed to discovery and trial. As a result, we find McCoppin's first assignment of

error is without merit and is hereby overruled.

       {¶ 18} Assignment of Error No. 2:

       {¶ 19} THE TRIAL COURT ERRED TO THE PREJUDICE OF PLAINTIFF-

APPELLANT WHEN IT HELD THAT APPELLANT HAD FAILED TO PIERCE THE

CORPORATE VEIL AS APPELLEE HAD COMPLETE CONTROL OVER THE

CORPORATION, WHICH HE EXERCISED IN SUCH A MANNER AS TO COMMIT FRAUD,

AN ILLEGAL ACT OR A SIMILARLY UNLAWFUL ACT AND APPELLANT WAS INJURED

AS A RESULT.

       {¶ 20} Assignment of Error No. 3:

                                               -5-
                                                                           Butler CA2016-11-226

       {¶ 21} THE TRIAL COURT ERRED TO THE PREJUDICE OF PLAINTIFF-

APPELLANT WHEN IT HELD THAT APPELLANT WAS NOT A QUALIFIED WITNESS FOR

THE PURPOSE OF AUTHENTICATION ON VARIOUS EXHIBITS.

       {¶ 22} We will address the second and third assignments of error together. In their

second assignment of error, McCoppin and the Shareholders argue the trial court should

have pierced the corporate veil. In their third assignment of error, McCoppin and the

Shareholders claim the trial court erred because it would not allow McCoppin to authenticate

various exhibits that he wished to enter into the record. We find both arguments to be

without merit.

       {¶ 23} We first note that McCoppin and the Shareholders failed to file objections to

the magistrate's decision. It is well-established that if a party fails to object to a conclusion of

law or finding of fact issued by a magistrate, pursuant to Civ.R. 53, the party is precluded

from raising the issues on appeal. Bamba v. Derkson, 12th Dist. Warren No. CA2006-10-

125, 2007-Ohio-5192, ¶ 12. Pursuant to Civ.R. 53(D)(3)(b)(iv), "[e]xcept for a claim of plain

error, a party shall not assign as error on appeal the court's adoption of any factual finding or

legal conclusion * * * unless the party has objected to that finding or conclusion as required

by Civ.R. 53(D)(3)(b)." Thus, the failure to file objections to a magistrate's decision under

Civ.R. 53(D)(3)(b) constitutes the waiver of the right to appellate review of all but plain error.

VSG Trucking, LLC v. Wingates, LLC, 10th Dist. Franklin No. 13AP-859, 2014-Ohio-1384, ¶

6.

       {¶ 24} The plain error doctrine in civil cases applies only in the "extremely rare case

involving exceptional circumstances where error, to which no objection was made at the trial

court, seriously affects the basic fairness, integrity, or public reputation of the judicial process,

thereby challenging the legitimacy of the underlying judicial process itself." Gable v. Gates

Mills, 103 Ohio St.3d 449, 2004-Ohio-5719, ¶ 43, quoting Goldfuss v. Davidson, 79 Ohio

                                                -6-
                                                                             Butler CA2016-11-226

St.3d 116, 122-123 (1997). The doctrine implicates errors that are "obvious and prejudicial

although neither objected to nor affirmatively waived which, if permitted, would have a

material adverse affect on the character and public confidence in judicial proceedings."

Schade v. Carnegie Body Co., 70 Ohio St.2d 207, 209 (1982).

       {¶ 25} As McCoppin and the Shareholders failed to file objections to the magistrate's

decision, they have waived their right to appellate review except for the narrow issue of plain

error. Following a thorough review of the record, we find the trial court did not commit plain

error. Though McCoppin and the Shareholders allege a variety of damages, they presented

minimal evidence to support their claims. The exhibits entered into evidence are incomplete

and offer little evidentiary value. In addition, after reviewing the record properly before this

court, the documents that the trial court allegedly failed to consider would have had no

impact on the ultimate resolution of the case.2              Simply stated, McCoppin and the

Shareholders presented a dubious case that failed to meet the necessary burden of proof.

       {¶ 26} There is also no merit to the assertion that Camargo's "corporate veil" should

be pierced. Though McCoppin and the Shareholders argue that Allen "committed fraud,

illegal acts [sic] or similarly unlawful acts," the testimony at trial does not support such finding.

There is no evidence to sustain a finding that Allen acted fraudulently, or otherwise wrongly,

to warrant a piercing of the corporate veil. The evidence simply shows that Allen made a

poor investment and was ill-equipped to handle the difficulties in that specific industry.

Therefore, we find the second and third assignments of error are without merit and hereby

overruled.

       {¶ 27} Judgment affirmed.


       S. POWELL, P.J., and PIPER, J., concur.


2. The documents that McCoppin and the Shareholders complain about purport to be past-due notices from
equipment lessors, a notice of acceleration, and printouts of W.E. Michaels' checking account activity.
                                                  -7-